DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0025, line 5 - "the tiles could now be now be made" should read "the tile could now be 
In paragraph 0034, line 12 - "and/or addition pigments" should read "and/or additional pigments".  
Appropriate correction is required
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Masao (JPS5672920A; translation as provided), in view of Stecker (US 5,055,324).
Regarding claim 1, Masao teaches a method for molding artificial stone (paragraph 0002), comprising: 
providing a mold element with a mold cavity (molding die 10 in Figures 2-4), the mold cavity having a cavity floor, a facing edge, perimeter wall surfaces extending therebetween, and a cavity volume (as shown in Figures 2-4); 
pouring a volume of pouring medium (liquid synthetic resin composition 11) into the mold cavity; 
inserting a volume of fluid pigment into the mold cavity (different-color liquid synthetic resin composition 12; paragraph 0002, discloses different color being pigment); 
blending the volume of pouring medium and the volume of fluid pigment together (Figures 4-6; paragraph 0002, bar 13 is used to impart desired pattern); 
allowing the blended volumes to cure for a curing period in a curing environment (paragraph 0002); and 
removing the mosaic tile from the mold cavity (implicit in paragraph 0002).
Regarding the limitation of allowing the blended volumes to set for a setting period, it is submitted allowing said material to set is well known and conventional in the art.  Absent a showing of unexpected results, one of ordinary skill in the art would have found it obvious to allow the mixture to set to ensure formation of the desired pattern.

In the same field of forming artificial stone, Stecker teaches mixing and dispersing pigment within a resin matrix, allowing said mixture to set and cure and thereafter removing the finished product from the mold (col. 1, lines 33-36) for use as tiles (col. 1, lines 16-17).  Furthermore, a gel coat is applied to the internal surfaces of the mold as is conventional and well known in the art.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Masao to incorporate the teachings of Stecker and applied a gel coat to the internals of the mold with a reasonable expectation of predictable results.  Equally, one of ordinary skill in the art would have found it obvious to incorporate the blending technique as disclosed by Masao to produce a stone pattern since Masao provides a suitable means for achieving the desired goal. This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Regarding claim 5, Masao, as modified by Stecker, further teaches the pouring medium is an acrylic pouring medium (paragraph 0002 of Masao; discloses the synthetic resin being acrylic).
Regarding claims 6 and 7, Masao, as modified by Stecker, further teaches the step of blending employs a marbleized mixing method (paragraph 0002 of Masao; col. 2, lines 46-56 of 
Regarding claim 8, Masao, as modified by Stecker, further teaches the curing environment has a temperature maintained between 68 and 78 degrees F (col. 5, lines 10-13 of Stecker).
Regarding claims 13 and 15, Masao, as modified by Stecker, teaches all the elements of claim 1 as discussed above but does not teach the volume of pouring medium and fluid pigment with respect to a fill volume.  However, it is submitted said volumes are result-effective variables modifying the volume and/or appearance of the tile.  Since applicant did not provide any criticality regarding the recited parameter, one of ordinary skill the in the art that would have found it obvious to optimize the volume of the pouring medium and fluid pigment through routine experimentation for optimum result; specifically to optimize the physical properties and/or appearance of the tile. Consult MPEP 2144.05 II.
Regarding claim 14, Masao, as modified by Stecker, teaches all the elements of claim 13 as discussed above but does not teach the fill volume with respect to the mold cavity.  However, while patent drawing are not necessarily to scale, Figures 2-5 of Masao seems to show an embodiment where the fill volume is less than ¾ of the cavity volume.  Alternatively, a skilled artisan would have found it obvious to provide sufficient head space in the mold to allowing mixing/blending of the medium and pigment and/or to allow transporting the mold with spilling.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Masao, in view of Stecker and Bowden (US 2015/0211236 A1).
Regarding claim 2, Masao, as modified by Stecker, teaches all the elements of claim 1 as discussed above but does not teach applying a peel-and-stick backing to a rear face of the mosaic tile after the step of removing.
Bowden teaches a method of applying a contact adhesive to the back of a tile (Figures 1-3; paragraph 0018).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Masao and Stecker to incorporate the teachings of Bowden and provided a contact adhesive to the back of the tile to facilitate installation and/or arrangement of said tile on a substrate or surface. This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Masao, in view of Stecker and Stecker (US 5,904,886; herein Stecker '886).
Regarding claim 3, Masao, as modified by Stecker, teaches all the elements of claim 1 as discussed above but does not teach the mold element is comprised of silicone.  However, it is submitted the use of silicone molds are well known and conventional in the art.
Stecker ‘886 teaches a method of forming a decorative article (e.g. tile) comprising casting curable resin into a mold (Figures 1-7), wherein different colored pigments are mixed there into the resin (col 6. lines 10-14).  Stecker further discloses the mold being formed of .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Masao, in view of Stecker and Stecker '886, as applied to claim 3 above, and further in view of Townsend - Investigating the Drying Process of Acrylic Color and Gel Medium (2012).
Regarding claim 4, Masao, as modified by Stecker and Stecker ‘886, teaches all the elements of claim 3 as discussed above but does not teach the step of applying a layer of gel medium includes avoiding applying the gel medium to the cavity floor.
Townsend describes methods of incorporating acrylic paints (e.g. liquid pigments) within pourable gel mediums specifically detailing the factors which influence drying and curing times.  While it is apparent the thickness of the gel medium is a key factor in the drying rate (page 07), Townsend also discloses the substrate influences the drying rate (pages 04-05) wherein a more breathable substrate (e.g. polyester) offers faster drying than more sealed surfaces (e.g. an .

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Masao, in view of Stecker, as applied to claim 8 above, and further in view of Townsend.
Regarding claims 9 and 10, Masao, as modified by Stecker, teaches all the elements of claim 8 as discussed above but does not teach the humidity level of the curing environment nor the including circulate air therein.  However, it is submitted lowering humidity and air circulation to improve drying rates is well known and conventional in the art.   As disclosed by Townsend, higher relative humidity encourages the film to hold onto moisture (page 04).  Furthermore, Townsend discloses control drying times by adjusting temperature, humidity and air flow (page 10).  Absent a showing of unexpected results, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Masao/Stecker to incorporate the teachings of Townsend and lowered to the humidity and provided air circulation to increase drying times, as disclosed by Townsend such techniques are well known and conventional in the art.

Regarding claim 12, Masao, as modified by Stecker and Townsend, teaches all the elements of claim 1 as discussed above and further discloses a curing period is 2-4 days (Figures 3, 6 of Townsend).  Alternatively, it would have been obvious for one of ordinary skill in the art to have set the curing period such to the claimed range dependent on the pigment and medium modifying conventional processes parameters of humidity and/or air flow with a reasonable expectation of predictable and successful results absent a commensurate showing of criticality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jackson - Understanding and Controlling Acrylic Drying Time (2012) discloses curing within a temperature and humidity range as claimed.
Townsend - Understanding the Techniques of Pouring Acrylics (2016).
Mukai (US 6,306,321 B1) discloses mixing resin and coloring agent in a mold to form artificial marble).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        6/28/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748